DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of the use of legal phraseology such as “comprises.”  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osborne (U.S. Patent No. 7,457,506).
Examiner Notes:  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
As for Claim 1, Osborne  discloses an invention, comprising:
a base structure (110) located within the electronic chassis (the claimed invention is drawn to a cable-clamp system and the applicant fails to positively recite the electronic chassis and therefore not given any patentable weight), the base structure including an upper region (120), a first side region (left side of 120), and a second side region (right side of 120), the upper region positioned between the first side region and the second side region (see Figs. 1-2), the upper region including a plurality of cable-receptor cavities (125) for receiving the cables, the first side region including an opening (opening at 140), the second side region including a slot (slot for protrusion of 145);
a clamp (130) including an engagement surface (bottom surface of 130), a first end (left end of 130), and a second end (right end of 130), the first end including a hook (hinge means of 140, pivot pin) configured for insertion into the opening of the first side region to allow for pivoting movement of the clamp relative to the base structure (see Figs. 1-2), the second end including a plunger (145) configured for retention within the slot of the second side region (see Fig. 1); and
wherein, in response to the clamp pivoting downwardly to cause the engagement surface to engage the cables, the plunger is retained within the slot to maintain a clamping force on the cables between the base structure and the clamp (see Col 1 lines 27-46).
2. The cable-clamp system of claim 1, wherein each of the plurality of cable-receptor cavities has a curved surface for engaging a corresponding cable (see Figs. 1-2).
3. The cable-clamp system of claim 2, wherein each of the plurality of cable-receptor cavities has a depth measured into the base structure that is less than an outer diameter dimension of the corresponding cable (see Figs. 1-2).
4. The cable-clamp system of claim 2, wherein the curved surface of at least one of the plurality of cable-receptor cavities has a different radius of curvature than the curved surfaces of the other cable-receptor cavities for receiving a cable of a different diameter (see Col. 4 lines 54-61).
5. The cable-clamp system of claim 1, wherein the base structure is separately attached to the electronic chassis (see Col. 3 lines 56-60).
6. The cable-clamp system of claim 1, wherein the opening is a rectangular-shaped opening and the hook has a rectangular-shaped cross-section (see Figs. 3-4).
10. The cable-clamp system of claim 1, wherein the electronic chassis includes passageways allowing the cables to exit the electronic chassis, the base structure located directly adjacent to the passageways (see Figs. 1-2).
Claim(s) 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallory (U.S. Patent No. 1,107,684).
Examiner Notes:  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
As for Claim 1, Mallory  discloses an invention, comprising:
a base structure (8) located within the electronic chassis (the claimed invention is drawn to a cable-clamp system and the applicant fails to positively recite the electronic chassis and therefore not given any patentable weight), the base structure including an upper region (2), a first side region (left side of 2), and a second side region (right side of 2), the upper region positioned between the first side region and the second side region (see Figs. 1-2), the upper region including a plurality of cable-receptor cavities (curved cavities defined in 2) for receiving the cables, the first side region including an opening (opening at 5), the second side region including a slot (slot of 12);
a clamp (130) including an engagement surface (bottom surface of 130), a first end (left end of 130), and a second end (right end of 130), the first end including a hook (hinge means of 140, pivot pin) configured for insertion into the opening of the first side region to allow for pivoting movement of the clamp relative to the base structure, the second end including a plunger (11) configured for retention within the slot of the second side region (see Fig. 1); and
wherein, in response to the clamp pivoting downwardly to cause the engagement surface to engage the cables, the plunger is retained within the slot to maintain a clamping force on the cables between the base structure and the clamp (see Figs. 1-3)).
2. The cable-clamp system of claim 1, wherein each of the plurality of cable-receptor cavities has a curved surface for engaging a corresponding cable (see Figs. 1 and 3).
3. The cable-clamp system of claim 2, wherein each of the plurality of cable-receptor cavities has a depth measured into the base structure that is less than an outer diameter dimension of the corresponding cable (see Figs. 1 and 3).
4. The cable-clamp system of claim 2, wherein the curved surface of at least one of the plurality of cable-receptor cavities has a different radius of curvature than the curved surfaces of the other cable-receptor cavities for receiving a cable of a different diameter (see Figs. 1 and 3).
5. The cable-clamp system of claim 1, wherein the base structure is separately attached to the electronic chassis (see Figs. 1-3)).
6. The cable-clamp system of claim 1, wherein the opening is a rectangular-shaped opening and the hook has a rectangular-shaped cross-section (see Figs. 2-3).
8. The cable-clamp system of claim 1, wherein the plunger is a separate component from the clamp (see Fig. 1), the plunger including a larger end (end with handle 13 having distal ball end) for manual manipulation and a smaller protruding end (end of 11which is within slot of 12)  for engagement within the slot.
9. The cable-clamp system of claim 8, wherein the plunger is inserted through an aperture (12) in the second end of the clamp, the larger end disposed on one side of the aperture (see Fig. 3), the smaller protruding end disposed on the other side of the aperture (see Fig. 3)
10. The cable-clamp system of claim 1, wherein the electronic chassis (See examiners Note) includes passageways allowing the cables to exit the electronic chassis, the base structure located directly adjacent to the passageways (see Figs. 1-3).

Allowable Subject Matter
Claims 11-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  It appears the prior art fails to disclose and/or make obvious the chassis and clamp in claim 1 and pivoting and locking step of claim 18.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M UPCHURCH/Examiner, Art Unit 3677